Title: To George Washington from Edward Church, 11 May 1789
From: Church, Edward
To: Washington, George



May it please your Excellency
New York 11th May 1789

I am one of that unfortunate number whom the late revolution has precipitated from a state of decent competence, and reduced to the necessity of joining the class of your most humble and needy petitioners; but it is not to be expected that the most fortunate revolutions can be favorable to the interest of every individual, I therefore presume not to complain, or to found any pretensions to favors on common, or unavoidable calamities; nor dare I presume to encroach upon that time which is devoted to more important purposes with a minute detail of my particular concerns, yet it may not be totally foreign to observe to your Excellency, that my Ancestors were among the first and not least respectable Emigrants to America, I was an wholesale Merchant in Boston before the late War, and since the peace have made various unsuccessful attempts in several foreign countries to repair a ruined fortune, but I find it too late for me to begin the world anew with any probable prospect of success. I have been much abroad before the late war, and since the peace, and have endeavoured to profit of the opportunities which offered of information—about two years since I embarked from Ostend in Austrian Flanders for Savannah in Georgia with a view to propagate the Culture of cotton upon a large scale in that state, but the gentleman who embarked with me in the scheme thought proper upon experiment to decline the undertaking. Since the meeting of the present Congress I have been induced from exigence to come forward to offer myself a candidate for the office of Collector of Imposts for the Port of Savannah. I have a Wife and five Children, and at present without means for their support, I have sustained some very heavy losses in that State; I was educated at Harvard University in Cambridge, cotemporary with his Excellency the vice

President, and the honble Jonathan Trumbull, Paine Wingate, and Elbridge Gerry Esquires, Members of Congress; Mr Wingate is more intimately acquainted with my former and present situation than the other Gentlemen, but for my Character, uniform sentiments, and attachment to my Country I dare appeal to either of those Gentlemen. The Honble Mr [William] Smith Delegate from Maryland has been informed of me; as also the Honble Charles Carrol, John Henry, Daniel Carrol and George Gale Esquires delegates from the same State. General [James] Jackson & Colonel [James] Gun from Georgia though in favor in other Candidates, will I have no doubt do justice to my Character and Conduct during my residence in that State. if notwithstanding there should be found one more eligible, I would then most humbly intreat your Excellency to nominate me to the appointment of Consul in Holland. I am not alone in the opinion that the appointment of a person competent to the office might be very beneficial to the commerce of America, as also to that defenceless class of men the american Seaman whom I have known frequently to suffer great injuries and impositions in foreign countries for want of a friend able and disposed to redress them: There are who think I might be useful in that department, no endeavours on my part should be wanting to render myself so to my Country at large and to the interest of every individual, by every possible exertion, and communication. I have the most perfect reliance on your Excellency’s sacred regard to equal impartial Justice, and am equally aware that it is not in your power to gratify every wish or expectation; if therefore it should be my lot to be rejected, I will never cease to venerate your name, and to rever your Justice; but if the consideration of my former eligible situation in life, my character, the sacrifices which I have made my experience in business foreign and domestic, a most sincere wish to serve my Country, the importance of my request not to myself alone, but to a most amiable wife and five young Children, and to two venerable aged relations whom the fortune of war has reduced from affluence to a state of needy dependence, if these Sir should claim a preference in your estimation, and either of the foregoing petitions should be granted it would restore happiness to a family threatened with speedy distress.

With the most profound veneration of your truly illustrious Character, signal services, approved justice, generosity, and benevolence—and with the most ardent wishes that you may long be preserved a constant blessing to this people, I beg Leave most humbly to subscribe Your Excellency’s most faithful, most devoted and most obedient Servant

Edward Church

